 RUSHTON & MERCIER WOODWORKING CO.Rushton & Mercier Woodworking Co., Inc.,and Rand& Co., Inc.and Local 51, United Brotherhood ofCarpenters and Joiners of America,AFL-CIO andInternational Union of District 50, Allied and Tech-nicalWorkers of the United States and Canada, andits Local Union 13974,Parties to the Contract. Case1-CA-7889April 25, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn August 25, 1972, Administrative Law Judge 'Benjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, Respondents filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs2and has decided to affirm the rulings findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.The Administrative Law Judge finds that Respon-dents violated Section 8(a)(1), (2), (3), and (5) of theAct. Respondents except to these findings. For thereasons stated herein, we agree that Respondents didviolate Section 8(a)(1), (2), (3), and (5) by certain oftheir conduct in September 1971. However, as morefully discussed hereinafter, we do not adopt the Ad-ministrative Law Judge's finding that RespondentRand acted unlawfully in shutting down its operationinApril 1971 and in subcontracting work withoutconsulting the Charging Party during the period fromMay through August 1971.The facts are set forth in the Administrative LawJudge's Decision. In brief summary they are as fol-lows:As of April 1971, Rand was actively engaged in themanufacture of store fixtures. Its carpenters 3 wererepresented by Local 51, United Brotherhood of Car-penters and Joiners of America, AFL-CIO. On April30, 1971, Rand shut down for lack of work and laidoff all the unit employees 4 and almost all nonunit'The title of "TrialExaminer"was changed to "Administrative LawJudge"effectiveAugust 19, 1972.2Respondents'motion for oral argumentis herebydenied asthe record,the exceptions, and the briefs adequately present theissuesand the positionsof the parties.aThegreater part of its work force.4One unitemployeewas transferredto anotherof theRandcompanies,123employees. Approximately 4 months later, store fix-ture production operations were resumed at the RandBoston facility, this time by a wholly owned subsid-iary of Rand formed for that purpose, Rushton &Mercier of Massachusetts. This company was capital-ized withassetspreviously used by Rand & Co. In itsproduction operations which had been shut down inApril. The name chosen for the new corporation waspurchased from a Rand subcontractor, Rushton &Mercier of New Hampshire. Rand & Co. employeeswere not recalled from layoff to staff the resumedoperation. Instead, Rushton & Mercier of Massachu-setts initially obtained its employee complement byhiring the employees of the subcontractor whosename itwas using.Rushton & Mercier of Massachu-setts alsorecognized the collective-bargaining repre-sentative of the subcontractor's employees as thecollective-bargaining representative of its employeesand assumed,as a "successor," the subcontractor'sobligations under its collective-bargainingagreement.When a Local 51 business representative, upon dis-covering that production had resumed at the Rand &Co. plant, telephoned Rand's attorney, Wasserman,he was told that Rand & Co. had not resumed opera-tions.Thus, although Rand apparently may still havebeen recognizing Local 51 as the exclusive bargainingrepresentative for the laid-off Rand & Co. carpenters,as of September 1971 that was a largely academicrightwith the facility where Rand production wasformerly carried on now being used by a whollyowned subsidiary of Rand whose employees werenow represented by District 50.The General Counsel contends that Rushton &Mercier of Massachusetts is nothing more than a dis-guised continuance of Rand whichexistsfor the pur-pose of permitting Rand to substitutea lessexpensiveunion for the collective-bargaining representative ofthe Rand employees, Local 51 s Moreover, GeneralCounsel contends that the entirecongeriesof factsherein, resulting not in a change of ownership of busi-ness, but, rather, in a change in union, amply demon-strate the underlying motivation of Respondent to getrid of Local 51.6Respondents contend that their actions were dictat-ed by a chain of events related to the economic situ-ation and other economic factors which were in noway contrived by Respondents.The General Counsel contends that Rushton &Mercier and Rand are a single integrated enterpriseand that Rushton & Mercier is a continuation andalter ego of Rand. We agree. The record reveals thattheRespondents have interlocking directors andRand Industries.SOfficials of Respondent Rand had complained that Rand was not abletoray the Local 51contract rates and still remain competitive.CitingN L.R.B vGreat DaneTrailers, Inc,388U.S. 26 (1967).203 NLRB No. 17 124DECISIONSOF NATIONAL LABOR RELATIONS BOARDmanagement,' interlocking officials,8 and the sameownership? As noted above, Rushton & Mercier ofMassachusetts is using the same plant and equipmentpreviously used by Rand. Most, if not all, of the or-ders produced by Rushton & Mercier of Massachu-setts are obtained by Rand salesmen using the Randname.10 Morris Rand exercises control over both com-panies. Respondents contend, however, that the na-ture of the business operated by Rand was differentthan that operated by Rushton & Mercier of Massa-chusetts in that Rand was engaged exclusively (in itsshop) in the manufacture on a volume basis for largediscount chains, principally for the Zayre chain, andthat Rushton & Mercier of Massachusetts is engagedin the manufacture of customized orders. It is unques-tionably true that to some extent the manufacturingoperations of the two Respondents are different be-cause Rand has been unable to obtain large volumeorders and has therefore been forced to rely on cus-tom orders. However, these differences are no morethan the adjustments that are frequently required bymanufacturers as the nature of their sales change. Thecustom orders were produced in the same plant usingthe same equipment as was used to produce the highvolume orders." The Rand employees who worked onthe high volume orders possessed the necessary skillsto produce the custom orders.12 The end product isbasically the same. Under these circumstances, thedifferences between the high volume production andthe customized order production are not sufficientlygreat to warrant our finding that Rushton & Mercierof Massachusetts is a separate entity in the face of thestrong evidence to the contrary discussed above.Respondent Rushton & Mercier hired a completelynew work force for the reopening of the plant in Bos-ton, failing to recall any of the laid-off employeesrepresented by Local 51. It then recognized District50 as the collective-bargaining representative, statingthatDistrict 50 had represented these employeeswhen they worked for another employer. While it did7 John Burke was production manager of Respondent Rand and is directorand general manager of Respondent Rushton&Mercier of Massachusetts.B The officers of Respondent Rand are Morris Rand,president and treas-urer; Robert C.Paiva,vice president;Burton Peitz, clerk;and the directorsare Morris Rand,EuniceV. Rand,and Arthur T. Wasserman.The officersof Respondent Rushton&Mercier of Massachusetts are Morris Rand,presi-dent and treasurer;Burton Peitz,clerk;and the directors are Morris Rand,Frank Fiorella,and John Burke.9 Respondent Rushton&Mercier iswholly owned by Rand & Co. Respon-dent Rand &Co. is whollyowned by Eunice Rand,the wife of its president,Moms Rand.10 Thetestimony is very vague as to when,if ever,sales are solicited usingthe name of Rushton&Mercier.At the hearing,the sales manager,Fiorella,testified that he presently only has business cards with the Rand name andthe name of Brankowitz,a wholly owned subsidiary of Rand in New Jersey"Respondent Rushton&Mercier does not use one machine called adouble-end tenoner because it is only suitable for mass production.12 In fact,Respondents contend that for the most part it takes less carpen-try skill,not more,to do the custom work.subsequently hire some of the Rand employees, it didso only on the basis that they were new hires cominginto a plant where District 50 was recognized as thecollective-bargaining representative. In agreementwith the Administrative Law Judge, we find that suchconduct violated Section 8(a)(3) in that it discriminat-ed against Rand & Co. employees represented by Lo-cal 51.We also agree that specific proof of an intentto discourage membership in Local 51 is unnecessaryas Respondent's conduct inherently discouraged suchunion membership.The key question is whether an employer, whenresuming operations after an economic layoff, mayhire a whole new work force represented by one unionto the exclusion of his laid-off employees who arerepresented by a different union. In other words, canhe, by hiring a new work force instead of recallinglaid-off employees, rid himself of the union that repre-sents these employees with a resulting effect of substi-tuting a new union for the one which previouslyrepresented his employees. The Supreme Court in N.L.R.B. v. Great Dane Trailers,388 U.S. 26, 33, stated:Some conduct ... is so `inherently destructive ofemployee interests' that it may be deemed pro-scribed without need for proof of an underlyingimproper motive. [citingN.L.R.B. v. Brown380U.S. 278 at 287;American Ship Building Co. v.Labor Board380 U.S. 300 at 311.1 That is, someconduct carrieswith it unavoidable conse-quences which the employer not only foresaw butwhich he must have intended and this bears `itsown indicia of intent.' [citingN.L.R.B. v. ErieResistor Corp.,373 U.S. 221 at 228, 231.1 If theconduct in question falls within this `inherentlydestructive' category, the employer has the bur-den of explaining away, justifying or characteriz-ing `his actions as something different than theyappear on their face,' and if he fails, `an unfairlabor practice charge is made out.'Id.at 228.And even if the employer does come forwardwith counter explanations for his conduct in thissituation, the Board may nevertheless draw aninference of improper motive from the conductitself and exercise its duty to strike the properbalance between the asserted business justifica-tions and the invasion of employee rights in lightof the Act and its policy.Id.,at 229.It is obvious that Respondents' actions here were "in-herently destructive of employee interests" in that thenatural effect of Respondents' failure to recall any ofthe employees represented by Local 51 when theyresumed operation was to discourage membership ina union. Thus, such conduct is violative of Section8(a)(3) unless Respondents can establish that they hadadequate business justification for their actions. RUSHTON & MERCIER WOODWORKING CORespondents seek to justify the result arrived athere as that which naturally resulted from a series ofevents over which they had no control. As part of theirexplanation, Respondents present a number of rea-sons why they could not continue to subcontract toRushton & Mercier of New Hampshire and thus whyitbecame necessary to again use the Rand Bostonfacility. That, of course, is not theissue here.Ratherthe question is did Respondents have adequate justifi-cation for hiring new employees rather than recallinglaid-off employees when they did resume operations.The only apparent business justification they had forhiring the nine Rushton & Mercier of New Hampshireemployees is the fact that they were doing Rand workfor that Rand subcontractor." In our view that justifi-cation isinadequate to meet their burden where, ashere,Respondents failed to recall employees whowere capable of doing the work and had previouslyworked at the plant on the very machines which werenow being put back into operation.Respondents also contend that Rushton & Mercierof Massachusetts is a successor to Rushton & Mercierof New Hampshire, relying on the fact that the workwas the same as the work done by Rushton & Mercierof New Hampshire and the initial work force was thesame.The difficulty with this contention is that (1) thework being done was Rand work which had beensubcontracted and was work which Rand carpenterswere entitled to when it was performed by Rand and(2) the basic issue to be determined is whether Re-spondents properly hired the work force of Rushton& Mercier of New Hampshire rather thanrecallingthe Rand & Co. employees. Respondents cannot un-lawfully fail to rehire Rand's laid-off employees andthen claim that they are successor to another compa-ny because they hired that company's employees.The Administrative Law Judge finds that the re-placement of Local 51 was, in fact, part of a schemecarried out by Respondents to get rid of an expensiveunion and to substitute one whichwas less expensive.While, as indicated above, we would find that Re-spondents had violated Section 8(a)(3) even if the evi-dence did not establish such an overall scheme, weagree with the Administrative Law Judge that theevidenceestablishesthat there was, in fact, such ascheme.Respondents have engaged in several transactionshere and thereis at leastone unexplained coincidencepresent which, when considered in combination with13Respondents contend that Rushton himself and the working foreman,Maurice Marquis, of Rushton&Mercier of New Hampshire had specialskillsIn our opinion,Respondents'desire to obtain the services of twoindividuals with special skills as plant manager and working foreman doesnot justify the hiring of all the Rushton&Mercier of New Hampshireemployees125those transactions, in our view, establishes that Re-spondents were attempting to bring about a situationwhich would enable them to get rid of Local 51.The first transaction was the buying of the nameand goodwill of Rushton & Mercier of New Hamp-shire.The explanation offered that Respondentswanted to subcontract to Rushton & Mercier of NewHampshire without fear that that company wouldsteal customersseemsunlikely. Rand & Co. was rep-resented in that transaction by very competent coun-sel,Wasserman, who undoubtedly knew that thepurchase of the name and goodwill did little, ifanything, to prevent such stealing of customers andthat much better protection could be achieved by sim-ply contracting with the subcontractor against his en-gaging in such conduct." Also, Respondents state thatRand hoped to acquire the services of Rushton by thisroute.However, there is nothing to indicate thatRushton's services could not be acquired in some oth-er way. On the other hand, the purchase of this nameprovided an ostensible support for Respondents'claim that another company had replaced Rand at theRand facility. Next came the highly suspect coin-cidence of a Distnct 50 representative showing up toorganize the Rushton & Mercier of New Hampshireemployees the Monday after the Friday thatthe saleof the name and goodwill was completed." Next wasRushton's consultation with Rand officials prior torecognizing Distnct 50 and the use of a Rand official,Burke, to negotiate the collective-bargaining agree-ment.16 An unusual aspect of the negotiations them-selveswas Burke's insistence on a clause in thecontract providing that the contract was to be effec-tive at Salem, New Hampshire, "or any subsequent ornew location of this plant." In our experience, it is notunusualfor unions to insist on such a clause, but it isextremely unusual for employers to do so andsuggeststhat Rand was creating a basis for asserting that thecontract was to be effective elsewhere. The remainingevent which suggests a conscious purpose to get rid ofLocal 51 was the one discussed above, the reopeningof the Rand plant without recalling the Rand employ-ees.When considered individually, there may be someweak but plausible explanation for all but the last ofthese transactions. However, these events, when con-sidered in combination against the background ofRand's stated concern that its labor costs were thesource of its difficulties, present a clear picture of an14We note also that there wasverylittle, if any, use of the name andgoodwill of Rushton&Mercier to obtain business Unlike the case of Bran-kowitz, which Rand also acquired,there is no evidence that Rushton &Mercier had any customerswhomRand hoped to obtain by such a move15We note that Burke testified that Respondents had some difficulty inselling to some companies unless the furniture was union stamped16 Burke testified he did so because Respondents' deals with Rushton &Mercier were on a cost-plus basis andtherefore the cost of the contract boreon the cost of the product 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer who is maneuvering into a position where itcan reopen its manufacturing operations with a lessexpensive union representing its employees. In ourview, such evidence is sufficient to establish that Re-spondents violated Section 8(a)(1) and (3) by replac-ing the laid-off employees with others in order to getrid of their collective-bargaining representative."However, while Respondents took a number ofsteps pursuant to this scheme, we do not agree thatRespondents actually committed any violations priorto September 1971. In particular, since it is clear fromthe record that Respondent Rand & Co. would haveshut down in any event in April 1971, we find that theshutdown was not in violation of the Act, even thoughRespondents subsequently used that shutdown aspart of their efforts to eliminate Local 51 as the collec-tive-bargaining representative. Similarly, as to Re-spondent Rand & Co.'s subcontracting of workduring the May through August period, the record isclear that Rand had in the past always subcontractedbetween five and ten percent of its work without con-sulting with Local 51 and that the work involved wasnot sufficient to warrant reopening the plant. There-fore, we find that its failure to consult Local 51 as tothis subcontracting did not violate the Act. Accord-ingly,we find no violation as to these events, eventhough Respondents subsequently took advantage ofthis subcontracting in their efforts to eliminate Local51 and may have directed the work to Rushton &Mercier of New Hampshire to better enable them todo just that.l8Of course, a finding of a violation of Section 8(a)(2)in Respondents' recognition of District 50 follows asa matter of course from our finding that Respondents17 if any further indications of such a plan are required,we need only lookat the credited testimony of employee Richard Infantino that Burke told himin somewhat vague language in April that Rand was interested in moving aNew Hampshire company to Boston because Rand was interested in gettinga union at a lower rate of pay(Respondents contend that this credibilityresolution should be overruled as the Administrative Law Judge also creditedBurke's testimony that he had not heard of Rushton&Mercier prior to June.However,the reference to the New Hampshire company is not necessarilya reference to Rushton & Mercier. Moreover, Burke was new with Rand atthe time and would in all likelihood only be repeating what he had been toldby other Rand officials. These officials were aware of Rushton&Mercierhaving, according to Fiorella,previously subcontracted work to them Thus,it is not inconsistent for Burke to have known of such a plan in general termswhile not knowing the particular company Accordingly,we find insufficientbasis for overruling the Administrative Law Judge's credibility resolution.)We note also that according to Infantino's credited testimony Burke statedthat Morns Rand was releasing Infantino because he was afraid that havinga Local 51 member working there might force Rand to sign a new local 51contract,indicating a Rand desire to get rid of Local 51isAlso, we do not find that the decision to purchase the name and goodwillof Rushton&Mercier of New Hampshire was in violation of the Act in andof itselfWe do not find that steps taken by Rushton&Mercier of NewHampshire to recognize District 50 or the part Respondent Rand & Co.played in those efforts constitute a violation of the Act, as Rushton&Mercierof New Hampshire was not a party to this proceeding.Finally,we do not findthat Respondent's acts of incorporating Rushton & Mercier of Massachu-setts constitute a violation of the Act in and of themselvesdiscriminatorily refused to recall employees repre-sented by Local 51 and hired instead employees repre-sented by District 50. Similarly, a violation of Section8(a)(5) follows from Respondents' refusal to bargainwith Local 51 after having recognized District 50. Re-spondents took the position, when asked by Local 51about the plant reopening, that Respondent Randhad not reopened. Thus, any additional bargainingrequest by Local 51 would have been futile. Accord-ingly we shall affirm the Administrative Law Judge'sfinding that Respondents violated Section 8(a)(2) and8(a)(5).192.Remaining for consideration are two matters ofremedy: (a) The Administrative Law Judge's orderingreinstatement of nonunit employees and (b) the Ad-ministrative Law Judge's leaving to the compliancestage the matter of the adequacy of the letters sent byRespondents to the laid-off Rand employees in Octo-ber and November 1971 and March 1972 to toll back-pay liability.The Administrative Law Judge finds that nonunitemployees should be ordered reinstated. We do notagree. These employees were not alleged as discrim-inatees and, therefore, it would be a violation of dueprocess to now find that they were discharged in vio-lation of the Act and therefore entitled to rein-statement.Moreover, there is not sufficient evidencein the record to warrant a finding that they were infactdiscriminated against when Respondents re-sumed operations in September 1971.As to the letters, Respondents sent all of the laid-offRand employees letters offering them employment.Some of the letters were dated October 26, 1971; oth-ers November 26, 1971; and the remainder March 17,1972. The letters read as follows:DearThe undersigned company hereby offers you em-ployment in the manufacturing operations at itsplant located at 300 C Street, South Boston, thelocation of the plant formerly operated by Rand& Company, Inc.This offer of employment includes all of therights and privileges, if any, to which you mightbe legally entitled by virtue of your former em-ployment, at said location, with Rand &Company Inc.If you are interested in our offer of employmentplease report to the undersigned in person at the19We reject Respondents' contention that bargaining with Local 51 wouldhave been futile.In the past,bargaining with Local51 hadalways producedagreement.Moreover,itwas Respondents'unfair labor practicesherewhichmake it impossible to know whether bargaining with Local 51 would haveproduced agreement RUSHTON & MERCIER WOODWORKING CO.above address as soon as possible.If we have not heard from you by 3 working daysafter receipt of this letter, we will assume you arenot interested in this offer of employment withthe undersigned company.Very truly yours,RUSHTON & MERCIER WOODWORKING,INC.Thomas RushtonPlantManagerAlthough the letter is signed by Rushton, Burketalked to all employees who came in after receivingthe letter and testified that he told them the following:Number one, we told these people that there wasa union present who had a union scale and thatthey would be interviewed. And, based on theirability to convince the supervisor, Rushton, oftheir skills, he would offer them a job somewhereon that scale or whatever he thought they qual-ified.And they could ultimately move up as theyproved themselves. Secondly, as to the sentencein here (the letter) involving rights and privileges,we understand that there was a suit pending bytheir union versus Randand Co.and Rushtonand Mercier and Co. and that should anythingresult from that suit causing them to be paid atthe higher rate they would get this higher rate ofpay retroactively to whenever they came to work.Discnminatees are entitled to reinstatement to theirformer positions or, if these jobs no longer exist, sub-stantially equivalent positions.Here Respondentswere simply offering the laid-off employees jobs asnew hires, something clearly less than they were enti-tled to receive. The notation that they might receivethe wages they were entitled to at some time in thefuture is not sufficient to turn this otherwise invalidoffer into a valid offer. An employer charged withunfair labor practices may, of course, toll backpay byoffering to reinstate employees to their former posi-tions or, if the positions are no longer available, toequivalent positions. However, he cannot do so byoffering them lesser positions even if he,at the sametime, assuresthem that theywill receive in additionwhatever they will be awarded as a result of litigation.Such a result would shift the risk of an employer'sunfair labor practices to the wronged innocent par-ties, the discriminatees. Accordingly, we find thatRespondent's letters to the Rand employees were in-effectiveto toll backpay liability.ORDER127Pursuant to Section 10(c) of the National LaborRelations Act,as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge,as modifiedbelow,and hereby orders that Respondents Rushton& Mercier WoodworkingCo., Inc.,and Rand & Co.,Inc. both of Boston,Massachusetts,their officers,agents,successors,and assigns,shall take the actionset forth in the said recommended Order,as so mod-ified.1.Substitute the following for paragraph 1(c):"(c)Refusing to recall laid-off employees and hir-ing other employees in order to get rid of an incum-bent labor organization and replace it with another,thereby discouraging membership in Local 51, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO."2.Delete paragraph 1(d) and reletter the remainingparagraphs accordingly.3. Insert in paragraph 2(d), (e), (f),and (g) thewords"representedby Local 51, UnitedBrotherhoodof Carpenters and Joiners of America,AFL-CIO"after the words"Rand & Co., Inc."4.Substitute the attached notice for the Adminis-trative Law Judge'snotice.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board havingfound, after a trial, that we violated Federal law byengaging in a courseof conduct by which we got ridof a labor organization chosen by employees and re-placed it with one of our choice, we hereby notify youthat:The National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any or all of these things.WE WILL NOT contribute assistance or supportto InternationalUnion of District 50, Allied andTechnical Workers of the United States and Can-ada, and its Local Union13974or any other 128DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor organization, as your collective-bargainingrepresentative.WE WILL withdraw and withhold recognitionfrom International Union of District 50, Alliedand Technical Workers of the United States andCanada, and its Local Union 13974, and ceasegiving effect to the collective-bargaining agree-ment of Rushton & Mercier Woodworking Co.,Inc.,with those labor organizations unless anduntil such time as one of them is certified by theBoard;WE WILL NOT refuse to recognize andbargain with Local 51, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO,as your exclusive collective-bargaining represent-ative.WE WILL reimburse present and former em-ployees for any initiation fees, dues, or othermoneys withheld from their wages for the benefitof International Union of District 50, Allied andTechnical Workers of the United States and Can-ada, and its Local Union 13974, and make wholethe employees represented by Local 51, UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO of Rand & Co., Inc., whowere laid off on April 30, 1971, for anyearningsthey may have lost as a result of ourdiscrimina-tion against them with interest at 6 percent perannum.WE WILL, upon request, bargain collectivelywith Local 51, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, as yourexclusive representative and, if an understandingis reached, embody it in a signed agreement. Theunit appropriate for such bargaining is:All journeymen and apprentice carpenters em-ployed by Rushton & Mercier WoodworkingCo., Inc., and/or Rand & Co., Inc., excludingall other employees.WE WILL NOT refuse to recall laid-off employeesand hire other employees in order to get rid of anincumbent labor organization and replace it withanother.WE WILL offer to as many of the Rand & Co.employees represented by Local 51, UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, laid off on April 30, 1971,as are presently required by Rushton & MercierWoodworking Co., Inc.,reinstatementto theirformer jobs or, if those jobs nolonger exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights and privi-leges, and place the names of any,such employeeswho are not offered immediate and full rein-statement on a preferential hiring list and offerthem immediate and full reinstatement on thesame conditions as above as vacancies occur.WE WILL NOT, in any manner, interfere with youor attempt to restrain or coerce you in the exer-cise ofthe above rights.All our employees are free, if they choose, to joinLocal 51, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, or any other labororganization.RUSHTON & MERCIERWOODWORKING CO,INC. AND RAND & CO, INC(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individ-uals, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Seventh Floor, Bulfinch Building, 15New Chardon Street, Boston, Massachusetts 02114,Telephone 617-223-3353.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMINK. BLACKBURN. Trial Examiner: The charge inthis case was filed on September29, 1971,1 and amended onNovember 8. The complaint was issued on January 20,1972. The hearing was held on April II and 12 and May 2and 3, 1972, in Boston, Massachusetts. The complaint alleg-es violations of Section 8(a)(1), (2), (3), and (5) of the Na-tional Labor Relations Act, as amended, growing out ofevents which occurred when Rand & Co. closed its wood-working shop and laid off employees represented by theCharging Party, Local 51, on April 30, and Rushton &Mercier, a wholly owned subsidiary of Rand & Co., re-sumed woodworking operations at the same shop with em-ployees represented by Distract 50 on September 7. For thereasons set forth below, I find Respondents violated the Actas alleged.Upon the entire record, including my observations of thedemeanor of the witnesses,and after due consideration of1Dates are 1971 unless otherwise specified RUSHTON & MERCIER WOODWORKING CO.briefs filed by Respondents and the General Counsel, Imake the following:FINDINGS OF FACT1. JURISDICTIONRand & Co., a Massachusetts corporation, was engagedin Boston, prior to April 30, in the business of manufactur-ing store fixtures. It annually shipped products valued atmore than $50,000 directly to customers located outside theCommonwealth of Massachusetts. Since April 30, it hasremained in business as the sales agent for Rushton & Mer-cier and others. (The complaint contains allegations, admit-ted in Respondents' answers, that Rand & Co. is engaged,"inter alia,as a woodworking contractor in the constructionindustry" and "annually performs woodworking and relat-ed construction services valued in excess of $50,000 in statesother than the Commonwealth of Massachusetts." There isno other indication in the record of such activity by Rand& Co.) Rushton & Mercier was incorporated on September2 in Massachusetts and is a wholly owned subsidiary ofRand & Co. It has been engaged since September 7 in thebusiness of manufacturing store fixtures, using part of theplant and most of the machinery previously used by Rand& Co. It annually ships products valued at more than$50,000 directly to customers located outside the Common-wealth of Massachusetts. Respondents are engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.Local 51 and District 50 are labor organizations withinthe meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. CredibilityI. Infantino versus Burke and FiorellaThe bare bones of this case are undisputed. Rand & Co.had contracts with Local 51 for many years. On April 30,the last day of its then current contract, it laid off its em-ployees and ceased operations. On May 1, Local 51 begana strike in the Boston area. The strike ended on May 27when Local 51 and an association of employers agreed toa new contract. Rand & Co. subcontracted work to a firmlocated in Salem, New Hampshire, and incorporated in thatState under the name of Rushton & Mercier WoodworkingCo., Inc. On June 25, Rand & Co. bought the name andgood will of Rushton & Mercier (New Hampshire). Rush-ton & Mercier (New Hampshire) continued in business andcontinued to work on jobs sent to it by Rand & Co. On June28,District 50 obtained authorization cards from all theemployees of Rushton & Mercier (New Hampshire) anddemanded recognition. On July 1, Rushton & Mercier (NewHampshire) recognized District 50. A contract was nego-tiated in July and backdated to June 28. It provided forwage rates lower than those in the contract between Local51 and Rand & Co. which had expired on May 1 and thenew contract between Local 51 and the employers' associa-tion which would have replaced it if Rand & Co. had contin-ued operations and followed its practice of signing contracts129negotiatedby Local51 and the association.On September2 Rushton&Mercier(Massachusetts)was incorporated asa wholly owned subsidiary of Rand&Co. On September 7it began operations in the plant previously used by Rand &Co. It recognized District 50 and adopted its contract withRushton & Mercier(New Hampshire).Itworked on thejobs which Rand & Co. had subcontracted to Rushton &Mercier(New Hampshire). All employees of Rushton &Mercier(New Hampshire),as well as two of its three own-ers, went to work for Rushton & Mercier(New Hampshire)went into the woodworking business in Salem under a nameother than Rushton & Mercier Woodworking Co., Inc.The General Counsel claims a plot to replace an expen-sive union with a cheap one. Respondents claim coin-cidence. As more fully developed in section C, 1, below, Iam not persuaded that motive is necessarily an issue in thiscase.However, there is no gainsaying that conclusion that,ifRespondents were motivated as the General Counsel ar-gues they were,Respondents have obviously violated theAct. Therefore, Respondents'motive is a threshold issue.The only direct evidence in the record of a plot is thetestimony of Richard Infantino. Infantino was one of thecarpenters laid off by Rand & Co. on April 30. However,unlike his fellow employees,he was transferred to the pay-roll of Rand Industries,a companion corporation,and con-tinued to work until mid-June as a traveling carpenterrepairing damaged fixtures in customers'stores. In the con-versation in mid-April which led to this arrangement, ac-cording to Infantino,John Burke,Rand & Co.'s productionmanager,told him explicitly there was such a plot in thepresence of Frank Fiorella, Rand & Co.'s sales manager.Burke and Fiorella denied that Burke made the statementsattributed to him by Infantino.When he was laid off for good in June,Infantino testified,Burke told him Morris Rand, president of Rand & Co. andRushton & Mercier(Massachusetts) (and, presumably, ofRand Industries),did not want him around because Randwas afraid that Infantino'smembership in Local 51 wouldlead to Rand having to sign a new contract with Local 51.Burke denied making this statement.A week or so later Burke sought to recall Infantino for aspecial job in Detroit.Infantino at first agreed to go, but,after Burke and Fiorella had gone to some trouble to makethe necessary arrangements, changed his mind.Neither Infantino nor Burke indicated that Fiorella waspresent when Burke finally laid Infantino off in mid-June.On direct examination as Respondents' witness, Fiorellawas not asked about that incident.He did, however,testifyabout the incident when Infantino agreed to make one moretrip for Rand Industries and then reneged.On cross-exam-ination,the following exchange took place between Fiorellaand counsel for the General Counsel:Q. Let's go to Mr.Infantino.Did youhave anythingto do with Mr. Infantino's layoff?A. No.Q. Nothing at all. When Mr. Burke told you some-time-when was it in May or June of 1971-that Mr.Infantino would not be permitted or could not go toChicago[a slip of the tongue for "Detroit"] do youremember that?A. Yeah. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. When Mr. Burke told you that, did he give youthe reason?A. He mentioned something about, I think it wassomething about the union?Q. What did he mention about the union?A. I can't recall exactly what it was.Q. Did he mention anything about Mr. Rand and theUnion?A. No, Mr.Rand wasn't mentioned at all.Q. Did he mention the fact that Mr. Infantino, orwords to this effect, could not go to Chicago becausehe was a memberof Local 51?A. I remember something like that, yeah.Neither Burke, Infantino nor, on direct, Fiorella testifiedthat Infantino's membership in Local 51 came up during theDetroit trip incident. Therefore, this portion of Fiorella'stestimony is subject to various interpretations. Either thesubject did come up at that time, as he suggests, or, whatseems to me to be more likely, he suddenly rememberedsomething Burke had said to him at the time Infantino waslaid off.In either case,this testimony is clearly an admissionby an official of Respondents in a position to have firsthandinformation that union considerationsplayeda part in Re-spondents'action.I take it as confirmation of Infantino'stestimony of his conversation with Burke on the day thatBurke laid him off. I rely on it as my primary basis forcrediting Infantino over Burke and Fiorella as to the mid-April conversation in which Burke told Infantino there wasa plot as well as crediting InfantinooverBurke as to thelayoff conversation in mid-June.My secondary basis for crediting Infantino over Burkegrows out of an important inconsistency between Burke'stestimony under rule 43b, as a witness for the GeneralCounsel, and his testimony as a witness for Respondents.Early in the hearing,counsel forthe Charging Party tried toget Burke to admit that the imminence of a carpenters'strike scheduled to begin in Boston on May I played somepart in his scheduling work remaining in the shop for com-pletion on April 30 with this result:Q. Are you suggesting it was just a happy coin-cidence that all of the employees, all 22 employees thatwere left were laid off on April 30th, the last day of thecontract?A. If I had come to the companya month earlier,they would have been laid offa month earlier, as thework progressed. As I got hold and saw what was hap-pening they were laid off.Q. So you are saying to us that it is a coincidence thatthat large number of employees were laid off on April30th?A. That is right.Q. This last day of the contract with Local 51?A. Right.Counsel for Respondents called as his first witness ArthurWasserman, Respondents' corporatecounsel,who readilyconceded on cross-examination "[t]here was no coincidenceat all" in the closing of Rand & Co.'s shop on April 30 andthe opening of Local 51's strike on May 1. When Burkereturned to the stand as a witness for Respondents, thisoccurred while he was on direct examination:We calculated that the work would be out on April30th.We made it, if you want to say we made it comeout onApril 30th.TRIAL EXAMINER I take your answer to mean, Mr.Burke, that the fact that the contract with Local 51 alsoexpired on April 30th was pure and simple coincidence,was a fact that played no part in your planning of thework. Am I understanding your correctly?THE WITNESSWell, I couldn't say that a hundredpercent because I was just there, and people were tell-ing me everyday that April 30th we're going to be onstrike.We are not going to be around. That kind ofthing. So, naturally, we wanted to be sure that the workwas doneby that time, the work that we had.Finally, two items in the record urged by Respondents asdiscrediting Infantino require comment.Counsel for Re-spondents offered the affidavit which Infantino gave to aBoard investigator into evidence as a prior inconsistentstatement.I received it. I find nothing in it inconsistent withthe testimony which Infantino gave while on the witnessstand. Both Infantino and Mario Natale, Local 51's busi-ness representative,admitted that Infantino is presently em-ployed by the Massachusetts Transit Authority in a goodjob which Natale got for Infantino. I find this an insufficientbasis for concluding that Infantino is biased and prejudicedagainst Respondentsor for Local 51.2.Natale and Bosworth versus Wasserman and MarquesThere is another credibility conflict in the record whichis, in my opinion, of relatively minor significance, for myconclusions of law are the same regardless of which side Icredit. It involves what, if anything, happened between Lo-cal 51 and Rand & Co. when the carpenters' strike in theBoston area endedon May 27. Mario Natale, Local 51'sbusiness representative,testified that he tried several timesto contact Rand & Co. to get it to sign the new contract butthat his calls were never returned.ArthurWasserman,Respondents'corporate counsel,testified that he neverheard from Natale until September 17, after Rushton &Mercier(Massachusetts)began production in Rand & Co.'sold shop, and that he had his secretary call Natale's officeafter the strike to obtain a copy of the new area contractwithout success. Gloria Marques, Wasserman's secretary,testified that she made such a call to Natale's secretary, whopromised to send her a copy of the contract as soon as it wasavailable. Grace Bosworth, Natale's secretary, testified thatshe never received such a request. (There is no dispute thata copy of the new contract was not sent to Rand & Co.)There is no basis,either in the record or on their demean-or, for crediting one side or discrediting the other. I do notdoubt Miss Bosworth's testimony that she searched throughher telephone records and found no indication of such a callfrom Wasserman's secretary and that she disposed of thebook in which she would have recorded such a call becauseit filled up between the time aLaborBoard investigatorasked her to check it and the hearing. I do not, however,think such testimony sufficient to establish a negative sincean equally possible explanation is that Miss Bosworth neg-lected to make a note of the call when she received it.Therefore, solely on the basis of inherent credibility, I creditWasserman and Miss Marques over Natale and Miss Bos- RUSHTON & MERCIER WOODWORKING CO.worth to find that Local 51 did not contact Rand & Co.between May 27 and September 17. 1 conclude that Rand& Co. had a low priority in Natale's busy life during thisperiod because it was just another closed plant and he hadno reason to think about it until the plant reopened.B. Facts1.Rand & Co. closes its plantRand & Co. has had a collective-bargaining agreementwith Local 51 for upwards of 20 years. Local 51 bargainswith the Woodworking Association of Boston & Vicinity,an employers' association made up of many of the wood-working plants like Rand & Co. in the Boston area. Rand& Co. is not a member of the association. Morris Rand, thereal owner of Rand & Co. (his wife is legal owner of allRand & Co. stock), Rushton & Mercier (Massachusetts)(Rand & Co. is legal owner of all Rushton & Mercier (Mas-sachusetts) stock), and other enterprises which bear theRand name such as Rand Industries,joined the associationfor a short time in 1968 but soon dropped out. Rand & Co.has, prior to 1971, always signed the area contractnegotiat-ed by Local 51 and the Woodworking Association of Boston& Vicinity. The last such contract signed by Rand & Co.was negotiated in 1968 and was effective by its own termsthrough April 30, 1971.On occasion in the past Rand & Co.has sought to persuade Local 51 to accord it less expensiveterms than the association had agreed to. Local 51 has takenthe position that the most-favored-nation clause in the asso-ciation contract precludes such concessions, and Rand &Co. has wound up signing. Bargaining for a new contractbegan between Local 51 and the association in early 1971.By April negotiations had reached a point where Local 51had scheduled a strike of Boston area carpenters for May1.The contract which was expiring provided for wages of$4.80 per hour for journeymen carpenters. The 3-year con-tract ultimately negotiated by Local 51 and the associationafter a strike lasting from May I through May 27 providedfor wages of $5.35 per hour for journeymen carpenters fromMay 1, 1971, to April 30, 1972, and 65-cent-per-hour raisesin each of the next 2 years.Rand & Co. manufactured store fixtures of wood withaluminum edges. Its principal customer, prior to 1971, wasthe Zayre Company, a national chain of discount depart-ment stores. In the period May 1, 1968, to May 1, 1971, 72percent of Rand & Co.'s sales were to Zayre. Sales to theStouffer Restaurants chain and Glosser Brothers, an opera-tion similar to Zayre, brought that figure to approximately95 percent. For a number of years Rand & Co. was Zayre'ssole supplier of store fixtures. Consequently, its operationswere geared to Zayre's demands. Each fall Zayre placed anorder for the miscellaneous sort of fixtures, such as checkoutcounters, it would need for the large number of stores itplanned to open in the following calendar year. In the latewinter of the following year, it placed the order for the largenumber of standard counters it would need for those samestores. Zayre orders ran in the hundreds of thousands ofdollars.When Rand & Co. received the miscellaneous orderin the fall it ordered the necessary materials and built theitems Zayre would require on an essentiallymassproduc-131tion basis. When it received the counters order after the firstof the year, it did the same thing. Items produced werestored until Zayre ordered them shipped to the locations ofthe stores it was about to open. When they were shipped,foremen carpenters on the payroll of Rand Industries wentwith them to install them. (Rand industries had no contractwith Local 51. The 1968 contract between Rand & Co. andLocal 51 was modified by a side agreement, memorializedin a letter from Local 51 to Rand & Co., that it would notapply outside Local 51's geographical jurisdiction,Bostonand its immediate environs. Carpenters who traveled forRand Industries actually received a higher rate of pay thanthat provided in the contract.) Rand & Co. used mass pro-duction techniques in the sense that products movedthrough four departments, i.e., the mill where wood was cut,assembly where the wood was put together, painting, andfinal assembly where items such as lights and trim wereadded, while the employees, generally, stayed in one depart-ment.Becauseitdidnot use precise milling techniques,Rand & Co.'s carpenters were required to exercise greatercraft skills than would have been the case if its millwork hadbeen more precise.In the fall of 1969, for the first time, Rand & Co., becauseof its rising costs, received less than 100 percent of Zayre'sorder for fixtures for stores Zayre planned to open in 1970.That year Rand & Co. got half. In the fall of 1970 Rand &Co. got orders for the miscellaneous fixtures in only 10 ofthe 30 stores Zayre planned to open in 1971. Sometime,apparently in 1969, concern for its rising costs sent Rand &Co. to Dana Scott, Inc., efficiency experts. John Burke wasa part owner of Dana Scott, Inc. Burke worked with Rand& Co. for a time and installed various programs designedto bring its costs under control. Around November 1970,when Rand & Co.'s complement of employees was 85 car-penters (i.e., employees represented by Local 51 in a craftunit) and 30 other employees and a third shift was working,Burke placed a man in the shop in an effort to reinstitutethe programs he had installed earlier but which Rand & Co.had, apparently, let slide. This move notwithstanding, Rand& Co.'s costsremainedhigh. Consequently,when it enteredits bid in January 1971 for the counters portion of Zayre's1971 order, Rand & Co.'s price was third high in a list ofninebidders. Zayre awarded the contract to the three lowestbidders. Rand & Co. learned on February 15 that it had lostthe Zayre account at last, at least until it could bid on the1972 miscellaneous order in the fall of 1971.John Burke's personal situation sent him into the jobmarket around this time. In march he asked Morris Randfor a job. Rand hired him to be Rand & Co.'s productionmanager. Burke began his new duties on April 5. At thesame time Frank Fiorella, Rand & Co.'s production manag-er,moved over to sales manager Burke was fully conversantwith the situation Rand & Co. faced as a result of its failureto get the 1971 Zayre counters contract.Burke determined that the breakeven point for Rand &Co.'s operations was sales of $25,000 per week or, in otherterms, a complement of 30 to 35 shop employees. He beganscheduling the work which remained in the shop on Zayre'smiscellaneous order for 1971 store openings so that it wouldbe completed on April 30, thus avoiding problems if, in fact,the strike which was scheduled to begin on May I came to 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDpass. As the operations on which they were engaged werecompleted, Burke laid off two carpenters on April 9, one (atemporary employee hired on March 14) on April 16, andone on April 23. By April 30, when the Zayre work was, infact, completed, the number of Rand & Co. employees wasdown to 24 carpenters and 9 others.In mid-April Burke and Fiorella told Richard Infantino,a carpenter, of the impending shutdown of the shop. Theyexplained their tentative plan to him that while he wouldtechnically be laid off by Rand & Co. before May 1, hewould be retained on Rand Industries' payroll primarily torepair damaged fixtures already in Zayre stores as com-plaints were received.Burke hoped,in this way, to increaseRand & Co.'s chances of getting the Zayre miscellaneousorder for 1972 when Rand & Co. bid on itin the fallof 1971.In the course of this conversation,Burke told Infantino, inInfantino'swords:The shop was going to close its doors before May 1stand that they were in some sort of deal or were in theprocess of dealing with a shop in New Hampshire. Iwas never told the name of the shop. And that therewas a small crew there, five,six, eight men, and theywere trying to get them down into Boston to work afterLocal 51 was finished, after the contract expired. Thatthey were to come down to Boston,and they weren'tsomuch interested in these men, you know, theyweren't interested in this company, but they were moreinterested in getting a union in there that paid a lowerrate of pay.Q. DidMr. Burkesay that to you?A. To thateffect.He said thattheywere havingtrouble competing with other companies and theyneededmen at adifferent pay scale. They couldn'tafford to pay Local Union 51 rates, which were then$4.80 an hour, and would have been higher after thecontract.Fiorella told Infantino,in Infantino'swords:... well, Frank interrupted,too, now. He didn't havemuch to say in the conversation but when the shopfinally did reopen, and they were not sure when thatwas going to happen, they wanted me-they used thework "management"-they wantedme to come backin the management,like as an assistant foreman or runthe glass department down in back where they put theglass in the showcases and the mirrors. He wanted meto come back in some type position like that.Q. Did he say that the plan was to keep you arounduntil this operation resumed,is that it?A. At that time they were not sure if I was going tobe around after April 30th, but they did suggest to methat if I was laid off the chance would be that I wouldbe called back to helpagain,as a sub foreman or some-thing.On the afternoon of April 30, Burke laid off 22 of the 24carpentersunitemployees still on the payroll and 8 of the9 nonunit employees. The two unit employees retained werea painter and a laborer. The nonunit employee retained wasa truckdriver. They were kept on the Rand & Co. payrollto take care of Zayre fixtures still in stock which had to beshipped at Zayre's orders after April 30. Rand & Co. stillhad approximately $500,000 worth of completed Zayre fix-tures at this time.As had been planned,Infantino went onRand Industries'payroll.Burke laid off Infantino in mid-June.At thattime, Burketold Infantino,in Infantino'swords:Q. Can you tell us what Mr. Burke said to you duringthis conversation?A. That that was the day that I was definitely beinglaid off. No ands, ifs, or buts, I was being laid off thatday. I was being released from the company and he hadtalked to Mr.Rand and Mr.Rand was battling aboutsomething about me being in Local 51 and he didn'twant to have anything to do with me because he wasafraid that with my working there he would be forcedto sign a contract by having a Local 51 member there.He might be forced into signing the new contract whenit came up, in the middle of May or whenever it hap-pened.2.Rand & Co. sends its work to Salem, New HampshireRand & Co. has a second wholly-owned subsidiarynamed Peter BrankowitzCorp.located in Hackensack, NewJersey.Rand &Co. acquiredBrankowitz,a smaller opera-tion than Rand &Co., in thesummer of1970 bypurchase.Brankowitz was also engaged in the business of manufactur-ing store fixtures.Its principal customer at that time wasW. T. Grant,a national chain store operation.Because itfeared it was losing the Zayre account, Rand & Co. soughtto protect itself by getting Grant's business through Bran-kowitz. After Rand & Co. closed its plant on April 30, itcontinued to receive orders from various customers. Therewere small orders,running,in each case,to hundreds orthousands of dollars rather than the hundreds of thousandof dollars of Zayre orders. In the period from May throughSeptember they totaled approximately$20,000.In that peri-od some of these orders were sent to Brankowitz.Most ofthem were subcontracted to Rushton & Mercier (NewHampshire),and the work was performed in Rushton &Mercier's (New Hampshire)small plant in Salem, NewHampshire.Rushton&Mercier (New Hampshire)was incorporatedby Thomas Rushton, Edward Mercier, and Clarence Hallin 1962.Rushton and Mercier owned equal interests in thebusiness;Hall, a somewhat lesser share.All three are cabi-net makers,Rushton an especially talented one. All threeworked in the shop sideby sidewith employees of thecorporation. On June 25, Rushton & Mercier (New Hamp-shire)had two employees. On June 28 and September 7, twoother significant dates,it had six. Prior to June 28,Rushton& Mercier's (New Hampshire)employees had never beenrepresented by a union.Before Rand & Co. began subcon-tracting store fixtures to Rushton&Mercier (New Hamp-shire), its principal product was custom made kitchencabinets.Just when Rand & Co. first subcontracted work to Rush-ton & Mercier (New Hampshire) is difficult to say. (In the3-year period prior to April 30, Rand & Co. subcontracted5-10 percent of itsworkas measured in sales dollars.) JohnBurke did not hear of the firm until early June when Ken-nethWeed,a personal friend of Thomas Rushton and adesigner-draftsman for Rand&Co., suggested to Burke that RUSHTON & MERCIER WOODWORKING CO.Rand & Co. buy it. However, it is clear that Rand & Co.knew of it long before that, for Frank Fiorella talked toWeed about the firm and its potentials when Fiorella wasproduction manager, prior to the hire of Burke, and Weedtold Burke that he had put the firm on the list when Rand& Co. asked for bids from possible subcontractors prior toJune. Also, while he was not the most precise of witnesseswhere dates were concerned, Thomas Rushton testified itwas possible Rushton & Mercier (New Hampshire) wasdoing work for Rand & Co. as early as April. (I creditBurke's testimony that he first met Rushton in June overRushton's testimony that Burke first came up to Salem inApril. Rushtonwas a most evasive witness.)In any event,a document in evidence which lists all Rand & Co. subcon-tracts duringMay, June, July, August, and Septembershows an order for counters for a customer named Nugentsin June as the first to Rushton & Mercier (New Hampshire)in that period.3.Rand & Co. acquires a name and Rushton& Mercier (New Hampshire) acquiresa unionWhile it is impossible to pinpoint the exact moment atwhich Rand & Co. became aware of Rushton & Mercier(New Hampshire), the record does reveal when the formeracquired the name and good will of the latter. It happenedon Friday, June 25.Some 6 months before, Rushton first suggested to Weedthat Rand & Co. solve his business problems by buying hiscompany. Rushton's suggestions to Weed became more ser-ious as time went by. Weed eventually relayed the sugges-tion to John Burke. Burke carried it to Morris Rand, whoinstructed Burke to look into the matter.Burke did so. Helearned that Rushton & Mercier (New Hampshire) was inserious financial difficulties and probably would not survivefor long, principally due to disagreements between Rushtonand Edward Mercier. He reported his findings to Rand.Rand decided that he did not want to buy Rushton & Mer-cier (New Hampshire) as a going business with its outstand-ing debts. He decided that he coulduse its nameand goodwill.ArthurWasserman, Respondents' counsel, prepared acontract of sale. Burke carried it to Salem on June 25 andmet with Rushton, Mercier, and Clarance Hall at the officeof their attorney, Lewis Soule. Aftersome dickering and atelephone conference between Soulein Salemand Wasser-man in Boston, Rushton, Mercier, and Hall agreed to sellthe name Rushton & Mercier Woodworking Co., Inc., andthe good will of their business to Rand & Co. for $1,000. Thedocument which Burke had brought to Salem for the con-ference was retyped in Soule's office to reflect the agree-ment finally reached. It contains the following pertinentprovisions:1.SELLER [i.e., Rushton & Mercier (New Hamp-shire)] agrees that for a period of four (4) months ormore (as BUYER [i.e., Rand & Co.] may determine)from the date hereof, SELLER will conductits busi-ness in the regular and usual course and shall manufac-ture such work for BUYER as BUYER may chooseSELLER to manufacture for it, all such work to be133performed at Seller's premises and in accordance withthe terms and conditions of this Agreement [i.e., forcosts plus 7 1/2 percent profit].4.Tom Rushton, an employee of SELLER,agreesto work for BUYER or for a new corporation to beformed by BUYER utilizing the name (or any modifi-cation or variation thereof) conveyed to BUYER bythis Agreement, in a capacity similar to that now servedby the said Rushton or in such capacity as BUYERmay request, BUYER hereby agreeing to pay him atthe rate of(SEE ATTACHED SCHEDULE)Such employment shall commence upon the termina-tion of Seller's business operation under its presentcorporate name or at such time as BUYER shall sorequest.Both were included at Rand&Co.'s insistence.On the morning of Monday, June 28, two organizers forDistrict 50, Domenic DiPilato and William Foley, invitedall of the employees of Rushton & Mercier (New Hamp-shire) to lunch. Rushton, Mercier, and all six of the menemployed in the shop on that day went to the 88 Restaurantin Salem at noon. They ate with DiPilato and Foley. Whenthe meal was over, the organizers passed out District 50authorization cards. Rushton and Mercier left the restau-rant. The six employees stayed and signed the cards.That afternoon DiPilato visited the office of Rushton &Mercier (New Hampshire). Rushton and Burke were in theoffice when he arrived. DiPilato demanded recognition forDistrict 50 on the basis of the cards obtained that day.Rushton referred him to Burke. Burke looked at the cardsDiPilato proffered. They came as no surprise to him be-cause Rushton had already told him, when Rushton andMercier returned from lunch, about the meeting at the res-taurant. Burke did not give DiPilato an immediate answer.DiPilato left a recognition agreement form with Burke.Burke carried the recognition agreement form back toBoston.He conferred with Rand and Fiorella about whatto do. They decided that Rushton & Mercier (New Hamp-shire) should recognize District 50. Burke returned to Salemand told Rushton it was all right to recognize District 50.Rushton and Mercier signed the agreement on July 1 onbehalf of Rushton & Mercier (New Hampshire).Burke acted as sole negotiator for Rushton&Mercier(New Hampshire) in negotiations with District 50 whichfollowed. Negotiations were held on July 1, 5, 6, 14, and 19and August 3. Agreement was reached on a 3-year contractwhich was backdated to June 28and signedby Rushton andMercier on behalf of Rushton & Mercier (New Hampshire).The contract provided for various grades in various jobclassifications. The highest nonsupervisory wage rate duringthe first year of the contract was $4 an hour formillman 1.(Working foreman I got $5; working foreman 2 got $4.50.)The lowest was $2 for laborer 2. The contract called for 30cents an hour raises across the board in each of the secondand third years. Article I "Recognition" reads:THE COMPANY RECOGNIZES THE UNION AS THE SOLE AND EX-CLUSIVE COLLECTIVE BARGAINING AGENT FOR THE PURPOSES OF 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDCOLLECTIVEBARGAINING IN REGARDS TO WAGES,HOURS, ANDOTHER TERMS AND CONDITIONS OF EMPLOYMENT FOR ALL PRO-DUCTION EMPLOYEES,INCLUDING WORKING FOREMEN,MAINTE-NANCE EMPLOYEES,TRUCK DRIVERS,SHIPPERS AND LABORERS,BUT EXCLUDINGEXECUTIVES,SUPERVISORY EMPLOYEES, PRE-SENTLY RETIRED EMPLOYEES AS OF EFFECTIVE DATE OF THISFIRST CONTRACT,OFFICE EMPLOYEES PROVIDEDFURTHER THATSUCH RECOGNITION IS LIMITED TO EMPLOYEES IN THE COMPANY'SPLANT ATSALEM DEPOT,NEW HAMPSHIRE,OR ANY SUBSEQUENTOR NEW LOCATION OF THIS PLANTThe latter phrasewas includedat the Company's sugges-tion.4.Rand & Co. brings its work back to BostonAll the work turned out by Rushton & Mercier (NewHampshire) during June, July, and August was work sub-contracted to it by Rand & Co. Around the first of AugustBurke informed Rushton that the work was going to bereturned to Boston in the near future.To thatend, Rushton& Mercier(Massachusetts)was incorporated in Massachu-setts on September 2, under the name of Rushton&MercierWoodworking Co., Inc., as a wholly owned subsidiary ofRand& Co. to carryon the business of a manufacturer ofstore fixtures.Morris Rand became its president,treasurer,and one of its directors. The other two directors are FrankFiorella and John Burke. It was capitalized at $100,000,comprised entirely of machineryand other assets of Rand& Co. It leased the basement and third floor and part of thesecond floor of the premises in which Rand & Co. conduct-ed its manufacturing operations prior to April 30.Rushton visited Boston during the week before LaborDay to prepare for the move from Salem to Boston. OnAugust 28, Burke conferred with DiPilato about the moveand agreed to recognizeDistrict 50as the representative ofthe employees of Rushton&Mercier(Massachusetts) andapply District 50's contract with Rushton & Mercier (NewHampshire) to them after the move.Beginningon Tuesday,September 7, the day after Labor Day, Rushton & Mercier(Massachusetts)began operationswithRushton, Hall, andall six of the Rushton&Mercier(New Hampshire) employ-ees.Of the men working in the Salem plant just prior toLabor Day, only Mercier failed to report for work in Bos-ton. He continued to operate a woodworking business in theSalem plant in his own name until December when thebuilding was sold as part of the liquidation of Rushton &Mercier (New Hampshire). Rushton & Mercier (NewHampshire)still exists as a New Hampshire corporate enti-ty. It has noassets and is engaged in no business activities.Rushton & Mercier (Massachusetts) applied the District50 contract to its employees from the beginning of its opera-tions as agreed with District 50. Rushton is production su-pervisor.MauriceMarquis,one of the six Rushton &Mercier (New Hampshire) employees who made the moveto Boston,isworking as foreman.Hall and the other fivebecame rank-and-file employees.Soon after it began production in Boston,Rushton &Mercier(Massachusetts)began to expand its work force. Itplaced ads in newspapers a day or two after September 7.It did not attempt to contact through Local 51 any of thecarpenters laid off by Rand & Co. When several men in thelatter category came to the plant, they were offered jobs asnew employees at the rates specified in the District 50 con-tract.By mid-October,Rushton&Mercier(Massachusetts)had expanded its work force to approximately 20 employ-ees.Among the four or five former Rand & Co. employeeswho were hired by Rushton&Mercier(Massachusetts) inSeptember were Frank Tino and Pasquale Colacetti. All themen in this group were offered a wage rate,as new employ-ees, commensurate with where their skills placed them, inRushton's judgment,in the job classifications and gradesspecified in District 50's contract.The highest rate offeredto any applicant,,including some former Rand & Co. em-ployees who did' not accept, was $4 an hour.A few days after Tino and Colacetti were hired,Rushtongave them a number of forms to be filled out.Among themwas a form authorizing the Company to deduct dues fromtheir wages for District 50. Tino and Colacetti protested.Rushton told them they had to sign in order to work forRushton & Mercier(Massachusetts).Tino and Colacettiquit rather than sign.On September17MarioNatale,business representativeof Local 51, discovered that production had resumed inRand & Co.'s old plant.He telephoned Rand & Co. that dayand wound up talking to Wassernan. Wasserman deniedthat Rand & Co. had reopened its plant.Natale visited theplant and talked to several Local 51 members who wereworking there.He told them they were working in a plantwhich Local 51 considered unfair and joining District 50would make them liable for charges of dual unionism underthe constitution of the Carpenters union.One employee inthis category,Robert Cunio,received a letter from Nataledated October 1 warning him that charges would be pre-ferred against him if he continued to work for Rushton &Mercier(Massachusetts).Cunio also received a letter datedNovember 8 informing him that charges had been preferredagainst him and that a trial board would consider the matteron November 18. The record does not indicate what, ifanything,happened on or after November 18.A former Rand & Co. employee named James Capobian-co accepted Rushton's job offer but did not report to workas arranged.He informed the Company he had changed hismind because Natale had told him not to go to work forRushton & Mercier(Massachusetts).After the charge in this case was filed on September 29,letters offering employment by Rushton&Mercier (Massa-chusetts) "in the manufacturing operations at its plant lo-cated at 300 C Street, South Boston,the location of the plantformerly operated by Rand & Company,Inc." with "all therights and privileges,if any,to which you might be legallyentitled by virtue of your former employment, at said loca-tion, with Rand & Company, Inc." These letters were firstsent to a group of I 1 former employees of Rand & Co. onOctober 26, then to a group of 7 on November 26, andfinally to a group of 10 on March17, 1972.Despite the best efforts of Frank Fiorella,its sales manag-er,Rand & Co. has been unable to land any contractssimilar to the contracts it used to receive from Zayre.Conse-quently,all the work performed by Rushton&Mercier(Massachusetts)since September7 hasbeen similar to thesubcontracts performed by Rushton&Mercier (NewHampshire)for Rand & Co. before Rand & Co. brought its RUSHTON & MERCIER WOODWORKING CO.work back to Boston. In other words, Rushton & Mercier(Massachusetts) has been producing small custom ordersrather than large mass production orders for store fixtures.As a result, the operations of Rushton & Mercier (Massa-chusetts) now are not identical with the operations of Rand& Co. then. In the first place, in order to improve its productline,Rushton & Mercier (Massachusetts) has switched to astyle offixtures inwhich woodis inserted into a stainlesssteel frame.Also, greater skill and care are used in millingoperations so that relatively less skill is required of the car-penters who assemble the fixtures. In addition, the opera-tions now are not departmentalized to the same degree theywere under Rand & Co. so that individual carpenters tendto work on individual fixtures throughout the productionprocess rather than tend to work on one operation only.Finally, while Rushton & Mercier (Massachusetts) is usingonly tools and equipment formerly used by Rand & Co. (thetools and equipment belonging to Rushton & Mercier (NewHampshire)are still in Salem in the possession of EdwardMercier), it is not using one large piece of machinery calleda double-end tenoner formerly used by Rand & Co. becauseit is only suitable for a mass production operation.C. Analysisand Conclusions1.MotiveNo matter how the record is viewed with respect to thisthresholdissue, the result always comesout againstRespon-dents. Of course, my crediting of Richard Infantino's testi-mony that John Burke, in effect, told him in April that Rand& Co. was going to get rid of Local 51 and its expensivecontract through the Rushton & Mercier subterfuge dispos-es of the matter without more. Even if the record did notcontain this evidence, I would draw the same conclusionfrom the record as a whole because the chain of coincidenc-es relied on by Respondents is too long to be credible. I canswallow one coincidence, and sometimes two, without hav-ing my credulity put to the test, but a causeless chain ofevents inwhich an organized company infinancialtroublejust happens to close its doors, then just happens to sendwork to a small, unorganized company in a neighboringState, then just happens to purchase the name and good willof that company, then just happens to direct that companyto recognize a union which has just happened to appear onthe scene and organize its employees, then just happens tonegotiate a contract for that company with that union whichcontains wage rates substantially lower than it would haveto pay its old employees, and then just happens to reopenits own shop under the name acquired from that other com-pany, utilizing that other company's employees and the low-er wage rates permitted by its contract with that union, doesnot square with any experiences I have ever lived through.Respondents place much emphasis on the fact that Burkedid not meet Thomas Rushton until June. I have already setforth in detail my reasons for crediting Infantino over Burkeon their crucial conversations. I have not, however, discred-ited Burke generally for, with respect to his firstmeetingwith Rushton as well as many of the other facts set forthabove, I have relied on his testimony. The fact that Burkedid not meet Rushton until June does not preclude a finding135that the plan to get rid of Local 51 had its genesis evenbefore the April 30 layoff. It is clearfrom the testimony ofRespondents'own witnesses about the relationship betweenKenneth Weed and Rushton that Rand & Co. was aware ofthe existence of Rushton&Mercier(New Hampshire) andthe possibilities it offered long before April 30. Moreover,the fact that I found Burke to be a generally credible witnessavails Respondents nothing insofar as his assertions that hewas not discriminatorily motivated are concerned. Put mostcharitably,Burke's role was that of a dupe.His motive isirrelevant. The motive that is controlling in the decision ofthis case is Morris Rand's since all the final decisions as towhat Rand & Co. did were made by him. Rand was notcalled as a witness by Respondents.I have given that factdue weight in concluding that the record requires a findingRand & Co. acted pursuant to a plan to get rid of Local 51and its expensive contract even absent the testimony ofInfantino.This finding disposes of another issue which sharply di-vides the parties. The General Counsel argues that Rushton& Mercier(Massachusetts)is either a single,integrated em-ployer with Rand & Co. or Rand & Co.'s alter ego. Respon-dents argue that Rushton&Mercier(Massachusetts) is thesuccessor to Rushton & Mercier (New Hampshire). SinceRushton & Mercier(Massachusetts)came into existance aspart of Rand & Co.'s efforts to continue in the business ofmanufacturing store fixtures without the burden of Local 51on its back, I find it is Rand & Co.'s alter ego. Therefore,the successorship cases relied on by counsel for Respon-dents in his brief such asRandolph Rubber Co., Inc.,152NLRB 496,are not germane to the situation presented inthis case.Iwould carry the discussion of Respondents' motive onestep further. Even if the record did not contain Infantino'scredited testimony and I could accept Respondents'asser-tions that no purpose to rid itself of Local 51 underlay itsactions, I would still find that Respondents had violatedSection 8(a)(3) of the Act by discriminating against Rand &Co.'s employees. I would do so on the basis of the rationaleexpressed by the Supreme Court inRadio Officers' Union ofthe Commercial Telegraphers Union, AFL [A. H. Bull Steam-ship Company] v. N.L.R.B.,347 U.S. 17, that "specific proofof intent is unnecessary where employer conduct inherentlyencourages or discourages union membership."I recognizethe fact, as pointed out in Respondents' brief, that cases inwhich this principle has been applied such asRadio Officers,supra,Erie Resistor Corp. v. N.L.R.B.,373 U.S. 221, andN.L.R.B. v. Great Dane Trailers, Inc.,388 U.S. 26, involvediscriminations between groups of employees admittedlypredicated on their status as union members or strikers onthe one hand or their status as nonunion employees ornonstrikers on the other. They are not, therefore, on allfours with this case. Nonetheless, even if Respondents hadbeen motivated solely by economic considerations as theyclaim, I can imagine no course of conduct more inherentlytending to discourage membership in Local 51 than the oneRand & Co. set in motion on April 30 when it laid offemployees earning $4.80 an hour and represented by Local51 and Rushton&Mercier(Massachusetts),its alter ego,concluded on September 7 when it resumed operations witha new group of employees earning $4 an hour and repre- 136DECISIONSOF NATIONALLABOR RELATIONS BOARDsented by District 50. Being represented by Local 51 costRand & Co.'s employees their jobs. In the fewcases of menwho were willing to sacrificetheir representationby Local51 in order to return to work with Rushton &Mercier(Massachusetts), the price exacted from them was the differ-encebetween $4 an hour and $5.35 an hour, the journeymenrate in Local 51's poststrike contract.2.Respondents' other defensesLack of discriminatory motive and the criteria for en-forcing bargaining relationships in successorship situationsare the two main facets of Respondents' defense. A third istheir contention that Local 51 has no right to the work nowbeing performed by Rushton & Mercier (Massachusetts)because it is different from the work performed by Rand &Co. In summary, it stresses the difference between thelatter'sessentiallymass-production operation and theformer's essentially custom-made operation.Ihave found that there are, in fact, the differences be-tween the two operations which Respondents rely on. I havealso found, however, that products produced by Rushton &Mercier (Massachusetts) are essentially the same as thoseproduced by Rand & Co.-store fixtures-made out of es-sentially the same material-wood-requiring essentiallythe skills of the same sort of employees-carpenters-per-forming essentially the same tasks-milling and assemblingwood. The latter finding outweighs the former to the pointthat Respondent's argument verges on hairsplitting. I findno merit in it.Implicit in this argument is a contention that the factDistrict 50 represents a production and maintenance unit(i.e.,all employees other than the usual exceptions underBoard law) makes inappropriate a craft unit of the employ-ees of Rushton & Mercier (Massachusetts)such asLocal 51represented at Rand & Co. While the point is not stressedinRespondents' brief, it is alluded to in this paragraphwhich bridges their successorship argument and their type-of-work argument:The Rand employees represented by Local 51 weresemi-skilled carpenters performing functions in an as-sembly-line,departmentalizedoperation.Togetherthey constituted a so-called "craft unit". The so-called"laborers", the assemblers (to a great extent), the pain-ters, etc. were not included. On the other hand, the R& M (Mass.) shop has employees all working togetherin a looser structure, some highly-skilled, most notskilled at all. Together they all constitute the broad-based "production and maintenance" type of unit: thatestablished at R & M (N. H.) and contracted for byDistrict 50 on that basis. In what respect, then, couldthe claim of Local 51 be superior to that of District 50?The same answer applies to this question. A craftunit wasappropriate at Rand & Co. for upwards of 20 years, as thebargaining history began Rand & Co. and Local 51 attests.The similarities between operations at Rand & Co. andoperations at Rushton & Mercier (Massachusetts) far out-weigh the differences. Therefore, the fact that District 50'sproduction and maintenance unit may also be an appropri-ate unit does not make a craft unit inappropriate at Rushton& Mercier (Massachusetts).The final arguments advanced by Respondents as to themerits of this case go to its Section 8(a)(5) aspects. One isthat Local 51 has waived its bargaining rights because it didnot request bargaining between April 30 and September 17.The other is that Local 51 is estopped from asserting thoserights under the rationale of such cases asSpun-lee Corp.,171NLRB 557, because it would have taken a take-it-or-leave-it attitude on the new contract, as it had in the past,thus creating an immediate impasse and relieving Respon-dents of any further obligation to bargain.As to Respondents' waiver theory, Natale's telephone calltoWasserman on September 17 to inquire what was goingon at the shop was made as soon as Natale discovered thatthe shop was no longer closed.A formal request to bargainwhile the shop was closed would have served no usefulpurpose and was, therefore, not required of Local 51 inorder to protect its right to request bargaining when theshop reopened. The words spoken between Natale andWasserman on September 17, while not couched in techni-cal terms, were sufficient in law to constitute a request byLocal51 and a refusalby Respondents. Therefore, Local 51has not waived its rights by Natale's failure to seek Rand& Co.'s signature to the new area contract immediately afterthat contract came into existence.As to Respondents' estopped theory, the bargaining his-tory between Rand & Co. and Local 51 precludes a findingthat an impasse would have resulted if Natale had presentedthe new area contract and refused to soften its terms forRand & Co.'s benefit. Each time this happened in the past,no impasse resulted. Rather, each time Rand & Co. accept-ed the area contract. There is no reason to think that thesame thing would not have happened in 1971 if the eventsof this case had not intervened. Moreover, the basic findingsof this decision that Respondents were discriminatorily mo-tivated in those events precludes a finding that Respondentsinnocently altered their position to their detriment in good-faith reliance on Local 51's conduct prior to 1971 or be-tween April 30 and September 17, 1971.3.Respondents' violationsa. Section8(a)(3)and (5)The General Counsel contends that Respondents viola-ted Section 8(a)(3) and (5) of the Act by theirentire courseof conduct, beginning with the layoff of April 30. I havefound,on the basis of Burke's statements to Infantino priorto that date, that Respondents acted from the outset pur-suant to a plan to replace Local 51 with a less expensiveunion. Therefore, despite the fact that Respondents alsohad strong economic reasons for what they did, they actedpursuant to a reason discriminatory within the meaning ofthe Act. Even if Respondents are credited with acting on thebasis of economic considerations also so that the analysis iscouched in terms of mixed motive, the discriminatory el-ement is substantial. Thus the controlling factor in de-termining whether Respondents violated Section 8(aX3) ofthe Act and an important, although not essential, elementin determining whether they violated Section 8(a)(5) is thefact that their motive was illegal. Even if, as counsel for theGeneral Counsel is willing to concede, "all or' Respon- RUSHTON & MERCIER WOODWORKING CO.dents' "activities might well have been an independent andunrelated series of fortuitous events of which full advantagewas taken by" Respondents so that Burke's words are inter-preted not as revealing a plan already complete in everydetail by mid-April but merely an objective on which Re-spondents had set their sights,the result is the same. WhenRespondents took the first step on the path which culminat-ed on September 7 by laying off all Rand & Co.'s employeesand closing its shop on April 30,their purpose was alreadyformed.That first step rendered their actions thereafter ille-gal even if the details of the plan were worked out step bystep as the situation developed.The fact that Rand & Co., subcontracted work of the sortsent to Rushton&Mercier(New Hampshire)to Peter Bran-kowitz Corp., Rand & Co.'s other wholly owned subsidiary,and other companies without advising or bargaining withLocal 51 is of no significance.In all of those instances Rand& Co. was motivated solely by economic considerations. Infact,another local of the Carpenters union represents Bra-kowitz employees. (The record does not reveal their wagerates.)Respondents'argument that the ability of Rand & Co.'semployees to perform the work now being done by Rushton& Mercier(Massachusetts) is a fact not established is notwell taken.The fact that Rushton&Mercier(Massachu-setts)ismaking store fixtures in Rand & Co.'s shop withRand & Co.'s tools is sufficient to establish that the menwho used to make store fixtures in that shop with those toolscould do so now notwithstanding the change in theEmployer's name.I find,therefore,that Respondents discriminated againsttheir employees within the meaning of Section 8(a)(3) of theAct and refused to bargain collectively with Local 51, therepresentative of some of those employees,within themeaning of Section 8(a)(5) of the Act when Rand & Co. laidoff all its employees on April 30, thereafter subcontractedwork to Rushton&Mercier (New Hampshire)without firstadvising Local 51, and brought Rushton&Mercier(Massa-chusetts)into existence and recognized District 50 as therepresentative of employees in violation of Section 8(a)(2)of the Act.b. Section 8(a)(2)At thehearing,the General Counsel restedon April 12,1972.When thehearing reconvened on May2, 1971, andbefore Respondents began presenting their defense,counselfor District 50 withdrew after stating:Iam so satisfied that the evidence which GeneralCounsel has presented justsimplydoes not sustain theassertions that it has made in the complaint that I donot intendto offer anyevidence as to the assertedunlawful assistance whichis the onlyarea of this com-plaint and proceeding in which I have any substantialinterest from my viewpoint.In their brief Respondents take the same position, thus:RespondentsHave NoBargaining ObligationTo Local51, BecauseR & M (Mass.) Is Not The "Alter Ego" ofRand& Co. But Is The "Successor" To R & M (N.H.).And Accordingly Had To Adopt The Contract of R & M(N.H.), Absent Any Finding of O(a)(2) Violation by R &M (N.H.)1370General Counsel had the burden of establishing un-lawful recognition,which he said he would but did noton this record.The only evidence General Counseladduced bearing at all on this point is found in thetestimony of Thomas Rushton(170-177).As noted atpp. 14 and 15 of this Brief,the state of the evidence isthat all of the employees of R & M(N.H.) attended ameeting at a cafe at which District 50 organizers, fol-lowing a luncheon,convinced them to sign cards.Messrs.Rushton and Mercier went to the cafe, hadlunch,but left as soon as they realized the purpose ofthe post-luncheon meeting. Rushton testified that he"knew something was up",and so he went along to thecafe,but that he left as soon as he found out what wasgoing on.Suspicious?Perhaps. But there is not a scintilla ofevidence that Rushton arranged this meeting, or anyevidence to rebut his testimony that he didn't know thepurpose of his employees'meeting. General Counselcalled one of the employees in attendance,Marquis,but he did not testify that Rushton or any managementperson urged or advised him to attend(286)).How was it that this meeting was called then? Whocan say? Perhaps the R & M (N.H.)employees calledin union representatives out of some fear of what theythought would happen as the result of the Agreementexecuted between Rand and their employer a few daysbefore, which they might have construed as a purchaseand sale.But why speculate? The burden of coming forth withevidenceof unlawful assistance rested with GeneralCounsel. But he establishednothing.Itwas not up toRespondents to justify the recognition,other than toprove that a check of the cards presumably secured atthismeeting was conducted,which Respondents' wit-nesses did. The "tainted"nature of the cards whichGeneral Counsel promised in his opening remarks toestablish was not established.General Counsel couldhave called other employees who attended the meeting.He could have called the District 50 representatives.But he did not, and,proof of this was his burden.All he managed to show was the fact of a very limitedpresence of Rushton,as well as his partner Mercier.But this will not suffice to establish the claimed viola-tion.Management presence alone in not sufficient. SeeCoamo Knitting Mills,150 NLRB 579. There must beproof of something much more,such as proof of theEmployer's having contacted the union, arranging themeeting, allowing the union use of plant facilities, etc.CompareKellers Ladders Southern,161 NLRB 21. Therecord evidence falls far short of this.Evidence of theviolation alleged was simply not established.Respondents'brief summarizes the record with reason-able accuracy.Thomas Rushton, an evasive witness, did tryto leave the impression that he and Edward Mercier wentto lunch with Domenic DiPilato and William Foley, District 138DECISIONS OF NATIONAL LABOR RELATIONS BOARD50's organizers,on June 28 with no advance knowledge ofDiPilato's and Foley's purpose in entertaining all the em-ployees of Rushton & Mercier(New Hampshire),that or-ganization of the shop did not come up until after the mealwas over,and that he and Mercier beat a hasty retreat themoment authorization cards appeared and they realizedwhat was going on. However,the following excerpts fromhis testimony show that his role that day was not quite asinnocent as he claimed:Q. As soon as the employees got there and as soonas you got there,Mr. Foley and/or Mr.DiPilato intro-duced themselves as union representatives,didn't they?A. I don't think so, no.Ihave thought about thisquestion,you know,let's face it,Iknew it was coming,and I don't believe thay did, yet,if itmakes any differ-ence.Q. When was the first time to your recollection thatthey made themselves known to you as union repre-sentatives?A. During the course of the meal.Q. Early in the course of the meal?A. Well, yes.Q. Almost as you sat down and the meal was served,right?A.Well, we gotsat down and I might have askedsomeone,"Who are these guys?"or something likethat.Q. So you knew throughout the entire meal that theywere union representatives?A. Yes,not throughout the whole meal, but prettyclose, yes.sts11Q. Did you haveany conversation eitherthat day orsome days before theday of themeeting at the 88Restaurantwith Mr.Burke about the District 50 peopletalking toyour employees?A. I don't think so.Q. Do you remember or don'tyou remember?A. I have to say I don'tremember, but I don't thinkso.Q. It ispossible thatyou did,is that it?A. I would have to say no.I,myself,I think I hadan inkling what this meeting was at the last minute, butI don't rememberhaving anyadvance notice of it.Q. Where did you getyour inkling from, Mr. Rush-ton?A. I don't know,just second guessing, I guess.Q. Second guessing what?A. They werehaving a meeting.Q. Does thatmean union?Is that what you are tell-ing us?A. I would have to say yes. When theywere havingthatmeeting and when we got over there,Isaid tomyself, well, this is possible, you know.In other wordswhen I walked in I wasn't that surprisedthat it was aunion meeting,but I wasn't that sure either.It couldhave been an insurance man, I don't know,as I recall.Maurice Marquis,a frightened man, almost gave the gameaway when he testified:Q. (By Mr.Zankel)After reading paragraph 12 ofthat document I handed you [the witness' affidavit] doyou now recall whether it was Mr.MercierorMr.Rushton who asked you to go to that meeting at the 88?A. No, I don't recall.Q. Was it either one of them?A. It could have been.As withRespondent'schain of coincidences, I findRushton's and Marquis'account of the June 28 luncheonhard to swallow.But it is true that they were the only wit-nesses calledby theGeneral Counsel to testify about thatepisode.If I discredited them, there would be no basis forany findings of fact about it.Therefore,I have not discred-ited them but have limited my findings to those set forth inthe section entitled"Facts"above.It is true,as counsel forRespondents points out,that there is no direct evidence inthe record that Rushton(or, for that matter,anybody else)arranged the meeting.Since DiPilato andFoleywere nevercalled to the stand by any party,the answer to counsel'sperceptive question-"How was it that this meeting wascalled then?"-must forever remain a mystery.The trouble with Respondents'argument that no findingof a Section 8(a)(2) violation is possible on this record is, asindicated by the headnote to the section of their brief inwhich their Section 8(a)(2) argument appears,that theyhave misconstrued the complaint.There is no allegationthat Rushton&Mercier(New Hampshire)has violated theAct. In fact, Rushton&Mercier(New Hampshire) is noteven a party to this proceeding.The allegation is that Re-spondents,that is,Rand&Co. and Rushton&Mercier(Massachusetts), have assistedDistrict 50in the course ofa series of events which resulted in Respondents replacinga uniontheyfound too expensive with one they found ac-ceptable.In that posture,the evidence which bears on theSection 8(a)(2) issue is much more than merely the evidenceof what happened at the 88 Restaurant on June 28,and thecase relied on by Respondents,Coamo Knitting Mills, 150NLRB 579, is inapposite.InCoamothe employer permitteda union to solicit its employees on company property but ontheir own time (for all but 5 of 170 employees)while acompany representative was present.The Boardfound thatthese facts did not add up to a violation of Section 8(a)(2).Here the additional facts which weigh against Respondentsare legion.June 28 was only a weekend after Rand & Co.'spurchase of the Rushton&Mercier name.Rushton buckedthe problem of what to do to Burke when DiPilato walkedthrough the office door and demanded recognition. Thelook which Burke gave to the authorization cards signed bythe six employees who had so recently lunched with Rush-ton and Mercier,DiPilato andFoleywas cursory at best.Burke,the dupe,bucked the problem toMorrisRand, whodecided that Rushton & Mercier(New Hampshire),a com-pany whose name and good will he had just acquired butwhich was specifically required to continue in business onits own under the terms of the deal, would recognize District50 without more.Burke,not Rushton or Mercier,negotiatedwith District 50. Shortly after September 7, Rushton, bythen a supervisor for Rushton&Mercier(Massachusetts),told two newly hired employees,Frank Tino and PasqualeColacetti, that they had to sign immediately an authonza- RUSHTON & MERCIER WOODWORKING CO.139tion for deduction of District 50 dues from their wages.Above all,there was a plan. Here,as in the Section 8(a)(5)aspect of this case, while the finding that Respondents werediscriminatorily motivated is not essential to a finding thatthey violated Section 8(a)(2), it dictates that finding. There-fore,I find Respondents contributed assistance and supporttoDistrict 50 as the representative of the employees ofRushton & Mercier (Massachusetts) as proscribed by Sec-tion 8(a)(2) of the Act.Upon the foregoing findings of fact,and upon the entirerecord in this case,Imake the following:CONCLUSIONS OF LAW1.Rushton & Mercier Woodworking Co., Inc., andRand & Co., Inc.,are employers engaged in commerce with-in the meaning of Section 2(6) and(7) of the Act.2.Local 51, United Brotherhood of Carpenters and Join-ers of America, AFL-CIO, and International Union of Dis-trict 50, Allied and Technical Workers of the United Statesand Canada, and its Local Union 13974, are labor organiza-tions within the meaning of Section 2(5) of the Act.3.All journeymen and apprentice carpenters employedby Respondents or either of them, excluding all other em-ployees, are a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.4.At all times relevant to this case, Local 51 has been andis now the representative for the purpose of collective bar-gaining of the employees in the unit described above withinthe meaning of Section 9(a) of the Act.5.By laying off Rand & Co.'s employees and closing itsshop on April 30, 1971, by thereafter subcontracting workto Rushton & Mercier (New Hampshire) in Salem, by pur-chasing thenameand good will of Rushton & Mercier (NewHampshire)on June 25,197 1, byhaving Rushton & Mercier(New Hampshire)recognize District 50 on June 28, 1971, bythereafter negotiating a contract made effective June 28,1971, with District 50 on behalf of Rushton & Mercier (NewHampshire), by incorporating Rushton & Mercier (Massa-chusetts)on September 2, 1971, by resuming production inBoston on September7, 1971, with theformer employees ofRushton & Mercier (New Hampshire), by applying theterms of District 50's agreement with Rushton&Mercier(New Hampshire)to their operations in Boston thereafter,and by threatening newly hired employees of Rushton &Mercier(Massachusetts)with discharge for refusing to joinDistrict 50, all without notice to or bargaining with Local51 and all with the purpose of reducing their labor costs byreplacingLocal51 as the representative of their employeeswith District 50, Respondents have violated Section 8(a)(1),(2), (3), and (5) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYIn order to effectuate the policiesof the Act,it is neces-sary that Respondents be ordered to cease and desist fromthe unfair labor practices found and remedy them. Respon-dents' violations of Section 8(a)(2) of the Act require anorder that they withdraw and withhold recognition fromDistrict 50 as the representative of their employees andcease giving effect to District 50's agreement with Rushton& Mercier (Massachusetts)unless and until such time asDistrict 50 is certified by the National Labor RelationsBoard, and that they reimburse employees for any initiationfees, dues, or other moneys withheld from their wages forthe benefit of District 50, with interest at 6 percent perannum as prescribed inF.W.Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716. Respondents'violations of Section 8(a)(5) require anorder that they recognize and bargain with Local 51 and, ifan understanding is reached,embody such understandingin a signed agreement.Respondents'violations of Section 8(a)(3) require an or-der that they undo the effects of the discrimination againstRand & Co.'s employees. The General Counsel takes theposition that only employees represented by Local 51should be included in such a remedy, and a list of suchemployees has been included in the record so that the ordercan list by name all discriminatees to be made whole. How-ever, such a remedy would be too narrow, for both unit andnonunit employees were laidoff byRand &Co. on April30 pursuant to its plan. Nonunit employees are thus as muchvictims of Respondents'discrimination as unit employeesand must be included. Since there is no comparable list ofnonunit employees in the record,I shall not attempt to listdiscriminatees by name in my recommended Order butshall leave that determination to the compliance stage.Respondents contend that no backpay should be award-ed, relying on the economic situation in which Rand & Co.found itself on April 30.Respondents'argument is based onits position that the April 30 layoff was motivated solely byeconomic considerations. Since I have found that the layoffwas illegally motivated,at least in substantial part, there isno merit in Respondents' position that no backpay is calledfor.However,Ihave also found that the economic facts atthat time were as Respondents represented them. Absent adiscriminatory motive, Rand & Co. might well have closedits shop and laid off all its employees for a time on April 30.When it would have reopened and with how many employ-ees under those circumstances is speculative.The only thingthat can be said with certainty now is that the measure ofthe work which would have been available to Rand & Co.'semployees is the work which was subcontracted to Rushton& Mercier (New Hampshire) between May 27, when theCarpenters strike in the Boston area ended,and September7 and the work performed by Rushton & Mercier (Massa-chusetts) since September7.Therefore,insofar as a rein-statement remedy is concerned,I shall recommend thatRespondents order immediate reinstatement to as many ofthe Rand & Co. employees laid off on April 30 as Rushton& Mercier(Massachusetts)now needs, discharging presentemployees not in that group, if necessary, to make room forthem and that it place on a preferential hiring list the namesof any employees laid off on April 30 who cannot be usedimmediately by Rushton & Mercier (Massachusetts).Which employees shall be offered immediate reinstatementand which shall be placed on the preferential hiring list canalso be determined in the compliance stage,as well aswhether Respondents' letters of October 26 and November26, 1971, and March 17, 1972, were valid offers of rein- 140DECISIONSOF NATIONALLABOR RELATIONS BOARDstatement to some discriminatees.Insofar as a backpay rem-edy is concerned, I shall simply recommend that employeesdiscriminated against be made whole.Once again, theamount due each,including interest at 6 percent per annumcomputed in the same manner as interest on initiation fees,dues, and other moneys withheld for the benefit of District50, can be determined under the criteria indicated here inthe compliance stage.Since the violations by Respondents which I have founddeliberately denied to Rand & Co.'s employees the right tobe represented by a representative of their own choosing, aright which lies at the heart of the Act, I shall recommenda broad rather than a narrow order.Uponthe foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:2ORDERRushton & Mercier Woodworking Co., Inc., and Rand& Co., Inc.,their officers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Contributing assistance or support to InternationalUnion of District 50, Allied and Technical Workers of theUnited States and Canada, and its Local Union 13974, orany other labor organization as the collective-bargainingrepresentative of their employees.(b)Refusing to recognize and bargain with Local 51,United Brotherhood of Carpenters and Joiners of America,AFL-CIO,as the exclusive collective-bargaining represent-ative of their employees in the unit found appropriate here-in.(c)Unilaterallychanging the terms and conditions of theemployment of its represented employees, including sub-contracting unit work,without bargaining with their repre-sentative.(d) Laying off their employees and closing their plant inorder to getrid ofan incumbent labor organization andreplace it with another,thereby discouraging membership inLocal 51,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO.(e) In any manner interfering with,restraining,or coerc-ing employees in the exercise of rights guaranteed in Section7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policiesof the Act:(a)Withdraw and withholdrecognition from Interna-tional Union of District 50, Allied and Technical Workersof the United States and Canada, and its Local Union13974,and cease giving effectto the collective-bargainingagreement of Rushton&Mercier Woodworking Co., Inc.,with those labor organizations unless and until such time asat least one of them is certifiedby the National LaborRelations Board.2 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.(b)Reimburse present and former employees for any ini-tiation fees, dues, or other moneys withheld from their wag-es for the benefit of International Union of District 50,Allied and Technical Workers of the United States andCanada, and its Local Union 13974, with interest at 6 per-cent per annum.(c)Upon request, bargain collectively with Local 51,United Brotherhood of Carpenters and Joiners of America,AFL-CIO, as the exclusive representative of the employeesin the unit found appropriate herein and, if an under-standing is reached, embody such understanding in a signedagreement.(d)Offer to employees of Rand & Co., Inc., who werelaid off on April 30, 1971, in such numbers as are presentlyrequired by Rushton & Mercier Woodworking Co., Inc., tooperate their plant, discharging, if necessary, other employ-ees of Rushton & Mercier Woodworking Co., Inc.,imme-diate and full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights and privi-leges.(e)Place the names of any employees of Rand & Co.,Inc., laid off on April 30, 1971, who are not offered imme-diate and full reinstatement pursuant to this Order on apreferential hiring list and offer them immediate and fullreinstatement to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, as va-cancies occur.(f)Make whole the employees of Rand & Co., Inc., whowere laid off on April 30, 1971, for any earnings they lostas a result of the discrimination against them, plus 6 percentinterest.(g)Notify immediately any employees of Rand & Co.,Inc., laid off on April 30, 1971,who are presently serving inthe Armed Forces of the United States, of the right to fullreinstatement, upon application after discharge from theArmed Forces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.(h) Post at their plant in Boston, Massachusetts, copiesof the attached notice marked "Appendix.- 3 Copies of saidnotice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondents' authoriz-ed representative, shall be posted by them immediatelyupon receipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondents toinsure that said notices are not altered, defaced, or coveredby any other material.(i)Notify the Regional Director for Region 1, in wasting,within 20 days from the date of the receipt of this Decision,what steps Respondents have taken to comply herewith 4i In the event that thisOrder is enforced bya Judgment of a United StatesCourt of Apeals,the words in the notice reading"Posted by Order of theNational LaborRelationsBoard" shall read"PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."4 In the event that this recommendedOrder is adopted by theBoard afterexceptions have been filed, this provision shall be modifiedto read- "Notifythe Regional Director for Region I,in wasting,within 20 daysfrom the dateof this Order,what steps Respondents have takento comply herewith "